Third District Court of Appeal
                               State of Florida

                          Opinion filed July 13, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-871
                      Lower Tribunal No. F10-19687
                          ________________


                            Heathcliff Peters,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Ellen Sue Venzer, Judge.

     Heathcliff Peters, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, SCALES and GORDO, JJ.

     PER CURIAM.
      Affirmed. See Washington v. State, 335 So. 3d 1270 (Fla. 3d DCA

2022); Simmons v. State, 332 So. 3d 1129, 1131–32 (Fla. 5th DCA 2022)

(holding that neither Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348,

147 L.Ed.2d 435 (2000) nor Alleyne v. United States, 570 U.S. 99, 133 S.Ct.

2151, 186 L.Ed.2d 314 (2013) requires that the jury—rather than the trial

court—determine whether a defendant's instant offense was committed

within three years after being released from a state correctional facility, a fact

that must be established before a defendant may be sentenced as a prison

releasee reoffender: “The date of a defendant's release from prison

implicates neither the level of the offense, the facts of the underlying offense,

nor the character of the offender as it relates to aggravation of a sentence”);

Tobler v. State, 239 So. 3d 796 (Fla. 5th DCA 2018) (rejecting defendant's

argument that the prison releasee reoffender statute is unconstitutional

because it allows the judge, rather than the jury, to determine whether a

defendant qualifies as a prison releasee reoffender for sentencing

purposes); Williams v. State, 143 So. 3d 423, 424 (Fla. 1st DCA 2014)

(holding: “The key fact pertinent to PRR sentencing—whether the defendant

committed the charged offense within three years of release from prison—is

not an ingredient of the charged offense. Rather, it relates to the fact of a

prior conviction.”); Lopez v. State, 135 So. 3d 539, 540 (Fla. 2d DCA 2014)



                                        2
(holding that “because Lopez's date of release from prison is a part of his

prior record, that fact determination did not need to be presented to a jury

and proved beyond a reasonable doubt.”) See also Luton v. State, 934 So.

2d 7, 9-10 (Fla. 3d DCA 2006) (noting that, before a defendant may be

sentenced as an habitual violent felony offender (under section

775.084(1)(b), Florida Statutes) it must be established, inter alia, that the

defendant “committed the current offense during, or within five years after

completion of, the defendant's incarceration or supervision on the qualifying

offense”; further holding that such a determination can be made by the trial

court and need not be submitted to a jury: “The determination that a prior

conviction exists also includes the relevant historical facts about the

conviction: the date of the prior conviction, the sentence punishment

imposed, and the date of the defendant's end of sentence or release from

supervision. The Blakely [v. Washington, 542 U.S. 296 (2004)] decision does

not require that such findings be made by the jury”); Calloway v. State, 914

So. 2d 12, 14 (Fla. 2d DCA 2005) (holding that the trial court's determination

of a defendant's date of release after serving a prison sentence on a prior

conviction, for purposes of enhanced sentencing under the habitual offender

statute, did not violate Apprendi or Blakely because the trial court's finding—

that the instant offense was committed within five years of the date of the



                                      3
defendant's last felony conviction or the date of release from prison—was

“directly derivative of a prior conviction and therefore does not implicate Sixth

Amendment protections”); Gurley v. State, 906 So. 2d 1264, 1265 (Fla. 4th

DCA 2005) (holding: “For the purpose of applying Apprendi and Blakely, the

date of a defendant's release from prison under the prison releasee

reoffender statute is analogous to the fact of a prior conviction under the

habitual felony offender statute” and such determination can be made by the

trial court rather than the jury.)




                                       4